Citation Nr: 1620973	
Decision Date: 05/24/16    Archive Date: 06/02/16

DOCKET NO.  10-45 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial disability rating in excess of 20 percent for intervertebral disc syndrome (IVDS).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

H.M. Walker, Counsel


INTRODUCTION

The Veteran served on active duty from March 1984 to May 2008.

The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In August 2013, the Veteran failed to report for a scheduled Travel Board hearing.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board is obligated by law to ensure that the AOJ complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, the issue must once again be remanded.

In its December 2013 remand, the Board directed the AOJ to schedule the Veteran for his requested hearing.  In December 2015, the RO sent him notice that his name was placed on the list of persons wishing to appear for a Travel Board hearing at the RO.  To date, it does not appear that the Veteran has been scheduled for the requested hearing, nor has he withdrawn his hearing request.  As such, the claim must again be remanded to afford him the opportunity to testify at a Travel Board hearing.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Schedule the Veteran for a Travel Board hearing at the earliest opportunity.  Make certain that the Veteran's most current mailing address is of record and that such is the address used for all VA correspondence.  Notify the Veteran and, if applicable, his representative of the date, time, and location of his hearing.  All communication regarding the scheduled hearing must be documented in the claims file.  If the Veteran fails to report for his hearing, also document this in the claims file.  Then, return the file to the Board for further appellate consideration of the claim.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




